In Re: Henry Landry, Sr. and Lonnie Landry, applying for Writ of Certiorari or Review, to the Court of Appeal, Fourth Circuit, No. 12593; Parish of Orleans, Civil District Court, No. 78-648.
Case Below: 438 So.2d 628.
Granted. Reversed and remanded to the court of appeal to reconsider. The “law of the case” doctrine is a “discretionary guide” and has no application when an appellate court reviews a ruling of the district court or when there is palpable error in a prior ruling. See CCP 2164, comment (a), and Petition of Sewerage & Water Board of New Orleans, La., 278 So.2d 81.
MARCUS and WATSON, JJ., would deny and dissent from the order.